DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  recitation of “receives” should be replaced with - - receive - - to correct grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 10,518,597 to Smith.
Smith ‘597 teaches limitations for a “fastener” -  including 44,46, “for off-road vehicle suspension systems” – the preamble recitation relates more to intentional use of the claimed fastener with additional specific but unclaimed elements wherein the structure of the claimed fastener is defined in the body of the claim and the recitation of intended use does not clearly further define the structure of the claimed fastener, 
“the fastener comprising: a flanged bolt including a shank with a threaded portion at one end” – as shown at 44 in Fig 1 for example, “a washer flange and a head disposed at an end of the shank opposite of the threaded portion” –as shown, “and a flanged nut” – 46 as shown in Fig 1 for example, “configured to threadably engage with the threaded portion” – as shown, described, “and including a hex head and a washer flange” – as shown wherein one of ordinary skill in the art would recognize that the perspective view shows three facets of the hexagonal shape which are visible from one side as well known in the art.    In any case, it would have been obvious if not inherent to provide a hexagonal shape for engagement by a tool as well known in the art since it would not otherwise affect function of the arrangement, “wherein the flanged nut is configured to fully engage with the threaded portion such that a grip distance is disposed between a finished surface comprising the flanged nut and a finished surface comprising the washer flange” - as shown in Fig 2 for example, the flanged nut has all of its threads fully engaged with the threaded portion of the bolt and several parts are gripped in the distance between the flanged nut and the bolt head.  
As regards claim 3, reference teaches further limitation of “the shank has a diameter” – as shown, “suitable for hingedly coupling an off-road vehicle trailing arm to a chassis of the off-road vehicle” – Although reference doesn’t teach trailing arm, chassis, etc, the limitation does not include or require a trailing arm or chassis as part of the claimed invention and doesn’t require any further particular size of diameter or particular detail of the prior art bolt’s ’configuration’.  One of ordinary skill in the art would recognize that the prior art bolt and nut is shown to have a diameter which is inherently suitable for an appropriately-scaled (but unclaimed) trailing arm and chassis.  
As regards claim 4, reference teaches further limitation of “a runout comprises a transition between the shank and the threaded portion” – Inasmuch as the prior art inherently includes a transition between the unthreaded and threaded shank at a location including where the thread ends, the reference teaches broad limitation for a runout which does not clearly define any particular structure not taught by the prior art.
As regards claim 7, reference teaches further limitation of “the washer flange and the head comprise a single component” – as shown.  
As regards claim 8, reference teaches further limitation of “the head includes a hexagon shape suitable for being engaged with a tool, whereby the flanged bolt may be rotated” – as shown wherein one of ordinary skill in the art would recognize that the perspective view shows three facets of the hexagonal shape which are visible from one side as well known in the art.    In any case, it would have been obvious if not inherent to provide a hexagonal shape for engagement by a tool as well known in the art since it would not otherwise affect function of the arrangement.
As regards claim 9, reference teaches further limitation of “the hex head and the washer flange comprise a single component” – as shown, “and wherein the washer flange includes a finished surface that is configured” – as shown, “to forcibly contact metallic and non-metallic components of a vehicle chassis” – Although the limitation is functionally phrased to set forth a capability if used with other additional specific but unclaimed elements, reference discloses same regardless.  
As regards claim 10, reference teaches further limitation of “the hex head includes a hexagon shape suitable for being engaged with a tool, whereby the flanged nut may be rotated” – as shown wherein one of ordinary skill in the art would recognize that the perspective view shows three facets of the hexagonal shape which are visible from one side as well known in the art.    In any case, it would have been obvious if not inherent to provide a hexagonal shape for engagement by a tool as well known in the art since it would not otherwise affect function of the arrangement.  
As regards claim 11, reference teaches further limitation of “the flanged nut includes a central hole extending through the nut and configured to receive the threaded portion of the flanged bolt” – as shown and described.  
As regards claim 18, reference teaches further limitation of “an assembled state of the fastener comprises the flanged nut being fully engaged with the threaded portion, such that the threaded portion is fully received into a central hole extending through the flanged nut and the shank extends between a finished surface comprising the flanged nut and a finished surface comprising the washer flange” – as shown and described.  
As regards claim 19, reference teaches further limitation of “the assembled state includes the finished surface of the flanged nut being parallel with the finished surface of the washer flange, the grip distance being disposed between the finished surface of the flanged nut and the finished surface of the washer flange” – as shown and described. 
As regards claim 20, reference teaches further limitation of “the grip distance comprises an exposed portion of the shank between the finished surface of the flanged nut and the finished surface of the washer flange” – as shown and described noting that ‘comprises’ is properly interpreted as generally synonymous to ‘includes’. 

Claim(s) 2, 6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,518,597 to Smith in view of U.S. Pat. No.5,178,500 to Stencil. 
As regards claim 2, Smith ‘597 teaches further limitations of for the fastener including the “finished surface being configured” – as shown, “to forcibly contact metallic and non-metallic components of a vehicle chassis” – although limitation is functionally phrased to set forth a capability if used with other additional, specific but unclaimed elements, reference discloses same regardless.  
The reference does not teach limitation requiring “a radius that joins a finished surface of the washer flange with the shank”.  However, Stencil ‘500 for example discloses a radius between the underside of the bolt head/washer and the unthreaded shank.  It would have been obvious to one of ordinary skill in the art to provide the bolt of Smith ‘597 with a similar radius between the bolt head/washer and unthreaded shank in order to reduce stress concentration as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation since the proposed modification would not otherwise affect function of the fastener.
 	As regards claim 6, although Smith ‘597 discloses a transition including at a location where thread ends that is a ‘runout’, the reference doesn’t teach further limitation of “the runout includes a beveled portion of the shank adjacent to the threaded portion”.  However, it is well known in the art to provide a beveled transition or runout between a threaded and unthreaded portions of a bolt as shown by Stencil ‘500 for example.  It would have been obvious to one of ordinary skill in the art to provide the bolt of Smith ‘597 with a runout transition that is beveled as taught by Stencil ‘500 in order to reduce stress concentration as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the prior art nut and bolt.
As regards claim 12, although Smith ‘597 discloses a nut with a central hole and threads, the reference does not disclose a nut having further limitation of “wherein the central hole includes a smooth portion comprising a diameter sufficient to allow a portion of the shank to extend into the central hole”.  However, it is well known in the art to provide a nut with a central hole that includes a smooth portion as indicated at 62 comprising a diameter sufficient to allow a portion of the bolt shank to extend into the central hole as shown by Stencil ‘500 for example.  It would have been obvious to one of ordinary skill in the art to provide the nut of Smith ‘597 with the central hole includes a smooth portion comprising a diameter sufficient to allow a portion of the shank to extend into the central hole as taught by Stencil ‘500 in order to provide room for the unthreaded portion of the bolt shaft not to interfere with the nut threads as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the prior art nut and bolt.
As regards claim 13, the prior art as relied on teaches further limitation of “one or more threads are disposed along the side walls of the central hole and are shaped and sized to threadably receive the threaded portion” – as shown, described, and obvious to one of ordinary skill in the art with respect to the nut of Smith ‘597 with and without modification as proposed. 
As regards claim 14, the prior art as relied on teaches further limitation of “a runout is disposed between the one or more threads and the smooth portion” – as taught by Stencil ‘500 as relied on for modification as proposed. 
As regards claim 15, the prior art as relied on teaches further limitation of “the runout is configured to prevent the shank from extending too far into the central hole and damaging the one or more threads” -  ” – as inherently taught by the Stencil ‘500 reference as relied on for modification of Smith ‘597 as proposed. 
As regards claim 16, the prior art as relied on teaches further limitation of “the runout comprises a bevel that extends from the smooth portion to the one or more threads” – as taught by the Stencil ‘500 reference as relied on for modification of Smith ‘597 as proposed. 

Claim(s) 5, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,518,597 to Smith in view of U.S. Pat. No. 5,788,441 to Karabestos.
Although Smith ‘597 discloses a transition where thread ends that is a ‘runout’, the reference doesn’t teach further limitation of “the runout comprises a rounded portion of the shank that transitions to the threaded portion”.  However, it is well known in the art to provide a rounded transition or runout between a threaded and unthreaded portions of a bolt as shown by Karabestos ‘441 for example.  It would have been obvious to one of ordinary skill in the art to provide the bolt of Smith ‘597 with a runout transition that is rounded as taught by Karabestos ‘441 in order to reduce stress concentration as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the prior art nut and bolt.
As regards claim 12, although Smith ‘597 discloses a nut with a central hole and threads, the reference does not disclose a nut having further limitation of “wherein the central hole includes a smooth portion comprising a diameter sufficient to allow a portion of the shank to extend into the central hole”.  However, it is well known in the art to provide a nut with a central hole that includes a smooth portion as indicated at 62 comprising a diameter sufficient to allow a portion of the bolt shank to extend into the central hole as shown by Karabestos ‘441 for example.  It would have been obvious to one of ordinary skill in the art to provide the nut of Smith ‘597 with the central hole includes a smooth portion comprising a diameter sufficient to allow a portion of the shank to extend into the central hole as taught by Karabestos ‘441 in order to provide room for the unthreaded portion of the bolt shaft not to interfere with the nut threads as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the prior art nut and bolt. 
As regards claim 13, the prior art as relied on teaches further limitation of “one or more threads are disposed along the side walls of the central hole and are shaped and sized to threadably receive the threaded portion” – as shown, described, and obvious to one of ordinary skill in the art with respect to the nut of Smith ‘597 with and without modification as proposed. 
As regards claim 14, the prior art as relied on teaches further limitation of “a runout is disposed between the one or more threads and the smooth portion” – as taught by Karabestos ‘441 as relied on for modification as proposed. 
As regards claim 15, the prior art as relied on teaches further limitation of “the runout is configured to prevent the shank from extending too far into the central hole and damaging the one or more threads” – as inherently taught by the Karabestos ‘441 reference as relied on for modification of Smith ‘597 as proposed. 
As regards claim 17, the prior art as relied on teaches further limitation of “the runout comprises a rounded surface that extends from the smooth portion to the one or more threads” – as taught by the Karabestos ‘441 reference as relied on for modification of Smith ‘597 as proposed. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Argument that the prior art doesn’t have a ‘grip distance’ between the flange of the nut and bolt are not completely understood, but it is assumed that Applicant assumes some more particular or different interpretation of the limitation than actually required by the claim language.  In this respect, the arguments are more specific than the claims inasmuch as the prior art clearly teaches parts gripped in the distance shown between the nut and bolt.  In any case, it is a bolt and nut claimed as the invention.  Although a reference in the automotive arts has been applied in effort to expedite prosecution as much as possible, functional limitations relating how the claimed nut and bolt can function with other specific-structure but unclaimed elements result in broad limitations and has not clearly defined any particular structure of the claimed nut and bolt that can be relied upon to patentably distinguish from the well known structure of prior art bolts.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677